DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sasatani So et al. (JP 2017-207872 A).
In considering claim 5, Sasatani So et al. discloses all the claimed subject matter, note 1) the claimed a generation unit that generates a measurement region map with environment information based on a three-dimensional model of the measurement region to be measured and environment information that causes a change in a measurement result of the sensor is met by the measurement model generation unit 3 which is a function for determining a measurement model indicating the measurement range of the sensor from the sensor information 102, the measurement item information 103 and the human flow map generation unit 4 of a target area (Figs. 1-4, page 3, line 17 to page 4, line 36 and page 7, line 43 to col. 8, line 3), 2) the claimed an execution unit that virtually arranges the sensor on the measurement region map with environment information generated by the generation unit, and simulates the measurable region of 
In considering claim 2, the claimed wherein the execution unit includes a sensor virtual arrangement designation unit that virtually arranges a sensor at an arbitrary position on the measurement region map with environment information is met by the human flow map generation unit 4 and the sensor arrangement adjustment unit 5 (Figs. 5 and 13, page 4, lines 8-54 and page 7, line 11 to page 8, line 3).  
In considering claim 3, the claimed wherein the execution unit includes a measurement target object generation unit that virtually arranges a measurement target object on the measurement region map with environment information is met by the human flow map generation unit 4 and the sensor arrangement adjustment unit 5 (Figs. 5 and 13, page 4, lines 8-54 and page 7, line 11 to page 8, line 3).  
In considering claim 4, the claimed wherein the execution unit reflects a change in environment conditions caused by influence of an object that changes the measurement region map with environment information, for each point of the measurement region map with environment information is met by the human flow map 23 which reflects the direction of the human flow in the layout overhead view is output (processing S45) (Figs. 5 and 13, page 4, lines 8-54 and page 7, line 11 to page 8, line 3).  

In considering claim 6, the claimed wherein the sensor information includes an ideal measurable region indicating a measurable region in an ideal environment of the sensor, and measurement accuracy information for environment condition indicating a variation amount of measurement accuracy corresponding to an environment condition is met by the sensor information 102 and the shape of the measurement model is variable (Figs. 1-4, page 3, line 17 to page 4, line 36 and page 7, line 43 to col. 8, line 3).  
In considering claim 7, the claimed wherein the execution unit includes a measurable region estimation unit that superimposes the ideal measurable region on a sensor viewpoint measurement region map generated by the viewpoint measurement region map generation unit is met by the human flow map generation unit 4 and the sensor arrangement adjustment unit 5 (Figs. 5 and 13, page 4, lines 8-54 and page 7, line 11 to page 8, line 3).  
In considering claim 8, the claimed wherein the measurable region estimation unit estimates a hidden region in the ideal measurable region, and changes 
In considering claim 9, the claimed wherein the measurable region estimation unit changes the measurement accuracy of the ideal measurable region based on the measurement accuracy information for environment condition is met by the optimum measurement model position (Fig. 9C, page 6, lines 1-24).  
In considering claim 10, the claimed wherein the generation unit includes a measurement region map conversion unit that converts the three-dimensional model into a measurement region map, and an environment information addition unit that adds the environment information to each point of the measurement region map converted by the measurement region map conversion unit to generate a measurement region map with environment information is met by the human flow map which obtains by dividing a three-dimensional space into a plurality of voxels is used, and the direction and measurement sensitivity of the human flow of each voxel are derived using a three-dimensional measurement model (Figs. 1-4, page 3, line 17 to page 4, line 36 and page 7, line 43 to col. 8, line 3).  
In considering claim 11, the claimed wherein the three-dimensional model of the measurement region to be measured includes one or both of dimension information of the measurement region and shape information of the measurement region is met by the three-dimensional measurement model (Figs. 1-4, page 3, line 17 to page 4, line 36 and page 7, line 43 to col. 8, line 3). 
Claim 14 is rejected for the same reason as discussed in claim 1 above. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasatani So et al. (JP 2017-207872 A) in view of Saeki et al. (US Patent No. 8,817,102 B2).
In considering claim 12, Sasatani So et al. discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed comprising: a user needs map generation unit that generates a user needs map in which user needs are superimposed on a map, and an evaluation unit that evaluates a degree of coincidence between the simulation result of the execution unit and the user needs map generated by the user needs map generation unit. Saeki et al. teach that the camera layout need table preparation unit T1 inputs the customer request 10 and outputs a need table D70. Here, the customer request 10 includes a surveillance layout D10, an area & desired function D20, an image resolution D30, or the number of surveillance cameras D40. The surveillance layout D10 is an actual layout where a surveillance camera system is installed (Figs. 1-2, col. 3, line 15 to col. 4, line 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user request table 
In considering claim 13, Sasatani So et al. discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed further comprising: a user needs map generation unit that generates a user needs map in which user needs are superimposed on a map, and a selection unit that selects a measurable region that satisfies the user need map generated by the user needs map generation unit, and specifies information on a sensor that is the measurable region that has been selected and an installation position of the sensor.  Saeki et al. teach that the camera layout need table preparation unit T1 inputs the customer request 10 and outputs a need table D70. Here, the customer request 10 includes a surveillance layout D10, an area & desired function D20, an image resolution D30, or the number of surveillance cameras D40. The surveillance layout D10 is an actual layout where a surveillance camera system is installed (Figs. 1-2, col. 3, line 15 to col. 4, line 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user request table preparation as taught by Saeki et al. into  Sasatani So et al.’s system in order to determine a layout of a surveillance camera in response to a customer need.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ghinamo et al. (US Patent No. 10,762,349 B2) disclose system for generating 3D images for image recognition based positioning.
	Cho et al. (US Patent No. 10,306,185 B2) disclose network security system and method thereof.
	Gao et al. (US Patent No. 9,282,296 B2) disclose configuration tool for video analytics.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422